Citation Nr: 1713476	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The claim was remanded in January 2016 for evidentiary development, and for reasons noted below, additional remedial actions are necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined by VA in May 2016 pursuant to the Board's remand of January 2016.  In August 2016, the submitted pre-service medical records from the Shriners Hospital in Oregon. Although the Veteran reports that these medical records indicate his left foot disability resolved prior to entry into the Air Force, they are of poor legibility, and the Board cannot determine their probative value.  

Given these factors, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Contact the Veteran and obtain an authorization for release of any records from the Shriner's Hospital for Children. In particular, obtain a legible copy of the pre-service medical record provided by the Veteran, under VBMS submission dated August 20, 2016, and request all other relevant medical records from that facility. Consider whether any further medical inquiry should be conducted and accomplish. Following this, re-adjudicate the claim and if appropriate issue a supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



